         Case 1:20-cv-03323-JSR Document 28 Filed 06/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSH BRUECKNER

                             Plaintiff,

   -against-                                                20-CV-3323

                                                    OBJECTION TO PROPOSED
                                                    JUDGMENT

YOU CAN BEAM LLC,

                            Defendant




       Defendant You Can Beam LLC, by its attorney Mark J. McCarthy, submits the following

as an objection to the “Proposed Order of Judgment” filed on behalf of Plaintiff Josh Brueckner.

(Dkt. No. 27).

       The Proposed Order of Judgment states:

       “WHEREAS, the agreement at issue required Defendant to make monthly
       payments of $15,000 to Plaintiff for six months and provide one month’s
       notice prior to termination, or seven $15,000 payments in total,,,”

This language is directly in contradiction with the “Memorandum & Order” (the “Order”) of the

Court dated May 27, 2021. (Dkt. No. 26).

       The Court specifically stated in the Order as follows with regard to the number of months

compensation Plaintiff was entitled to (based on the determination Defendant did not properly

terminate the agreement at issue:

       “”Unless the contract was properly terminated, then, Brueckner was entitled to and
       additional $75,000 for the remaining five months of the term.”. Order at pg. 9.
          Case 1:20-cv-03323-JSR Document 28 Filed 06/02/21 Page 2 of 2




In light of this specific determination the Proposed Judgment is in error in calling for damages of

$90,000.00 plus interest, but rather is entitled to $75,000.00 plus interest.



                                                               Respectfully submitted,

Dated: June 2, 2021                                    McCarthy Law

                                                       /s/ Mark J. McCarthy
                       ``                             Mark J. McCarthy (Roll #803376)
                                                      PO Box 1396
                                                      Albany, NY 12201
                                                      518.527.9965
                                                      mark@mjmccarthylaw.com
